

Exhibit 10.1
    
1/1/19 - 12/31/21 Award
Performance Stock Units


TRIMAS CORPORATION
2017 EQUITY AND INCENTIVE COMPENSATION PLAN
PERFORMANCE STOCK UNITS AGREEMENT


TriMas Corporation (the “Company”), as permitted by the TriMas Corporation 2017
Equity and Incentive Compensation Plan (“Plan”), and as approved by the
Committee, has granted to the individual listed below (“Grantee”), the
opportunity to earn performance-based Restricted Stock Units (“PSUs”) in the
amount designated in this Performance Stock Units Agreement (“Agreement”),
subject to the terms and conditions of the Plan and this Agreement.
Unless otherwise defined in this Agreement or in one or more Appendices to this
Agreement, the terms used in this Agreement have the same meanings as defined in
the Plan.


I.    NOTICE OF PSU AWARD
Grantee:
[specify Grantee’s name]
Date of Agreement:
As of [enter date]
Date of Grant:
[Grant Date]
Number of PSUs in Award:
[number of PSUs] (“Target”), subject to addition or subtraction as set forth on
Appendix A depending on achievement of applicable Management Objectives
Performance Period:
Beginning on January 1, 2019, and continuing through December 31, 2021
Settlement Date
May 1, 2022
Settlement Method:
Earned and vested PSUs will be settled by delivery of one share of Common Stock
for each PSU being settled



II.    AGREEMENT
A.    Grant of PSUs. The Company has granted to Grantee (who, pursuant to this
award is a Participant in the Plan) the opportunity to earn the number of PSUs
described above, subject to the terms of this Agreement (this “Award”). The PSUs
evidenced by this Agreement are payable only in shares of Common Stock as
described in this Agreement. Notwithstanding anything to the contrary anywhere
else in this Agreement, the PSUs subject to this Award are subject to the terms
and provisions of the Plan, which are incorporated by reference into this
Agreement.




--------------------------------------------------------------------------------




1.    Vesting. Except as otherwise designated in this Agreement, Grantee must be
a Service Provider on the Settlement Date (as such term is defined in Section
II.A.7 below) to be eligible to earn and receive payment for any PSUs, and any
PSUs subject to this Award will be canceled and forfeited if Grantee terminates
as a Service Provider prior to the Settlement Date. Any PSUs that remain
unearned after the “Determination Date” (as such term is defined in Appendix A)
will be cancelled and forfeited.
2.    Performance Goals to Earn PSUs. Grantee will only receive shares of Common
Stock related to, and to the extent that such shares are earned pursuant to, the
Management Objectives and goals specified in Appendix A to this Agreement
(“Performance Goals”).
3.    Dividend Equivalent Rights. Grantee shall be credited with cash per PSU
equal to the amount of each cash dividend paid by the Company (if any) to
holders of Common Stock generally with a record date occurring on or after the
Date of Grant and prior to the time when the PSUs are earned and/or vest and are
settled in accordance with Section II.A.7 hereof. Any amounts credited pursuant
to the immediately preceding sentence shall be subject to the same applicable
terms and conditions (including earning, vesting, payment, and forfeitability)
as apply to the PSUs based on which the dividend equivalents were credited, and
such amounts shall be paid in either cash or Common Stock, as determined by the
Committee in its sole discretion, at the same time as the PSUs to which they
relate. If such amounts are paid in Common Stock, the number of shares so paid
shall be rounded down to the nearest whole number and shall be determined by
dividing such credited amounts by the Market Value per Share on the payment
date.
4.    Rights as a Shareholder. This Award does not entitle Grantee to any
ownership interest in any actual shares of Common Stock unless and until such
shares of Common Stock are issued to Grantee pursuant to the terms of the Plan.
Except as otherwise provided in Section II.A.3 hereof, until shares of Common
Stock are issued to Grantee in settlement of earned PSUs under this Award,
Grantee will have none of the rights of a stockholder of the Company with
respect to the shares of Common Stock issuable in settlement of the PSUs,
including the right to vote the shares of Common Stock. Shares of Common Stock
issuable in settlement of PSUs will be delivered to Grantee on the Settlement
Date in book entry form or in such other manner as the Committee may determine.
5.    Adjustments. The PSUs covered by this Award will be subject to adjustment
as provided in Section 11 of the Plan.
6.    Termination of Service; Forfeiture.
(a)     Voluntary Termination; Termination by Company; Breach of Other
Obligations. Any PSUs subject to this Award will be canceled and forfeited if,
prior to the Settlement Date, Grantee voluntarily terminates as a Service
Provider (other than for Good Reason as provided below), if Grantee’s status as
a Service Provider is terminated by the Company or a Subsidiary for any reason
(other than death, Disability, or Retirement), or if Grantee violates the
provisions of Section II.B.4 below.
(b)     Qualifying Termination Prior to a Change in Control. Notwithstanding the
foregoing, and except as set forth in subsection (f) of this Section II.A.6, if
Grantee ceases to be a Service Provider prior to the Settlement Date as a result
of Grantee’s Qualifying Termination, Grantee shall vest in a pro-rata portion of
the number of PSUs, if any, that are earned under Section II.A.2 due to the
achievement of the performance measures specified in Appendix A during the
performance period specified in the table above (the “Performance Period”). The
pro-rata percentage of the number of PSUs to be earned and settled under Section
II.A.7 shall be equal to (x) the amount determined under Section II.A.2 above at
the end of the Performance Period, multiplied by (y) a fraction (not


2

--------------------------------------------------------------------------------




greater than 1), the numerator of which is the number of whole calendar months
Grantee was employed or rendering services from the beginning of the Performance
Period through the date of Grantee’s Qualifying Termination, and the denominator
of which is 36.
(c)    Disability. Notwithstanding the foregoing, if Grantee ceases to be a
Service Provider prior to the Settlement Date as a result of Grantee’s
Disability, Grantee shall become vested at the end of the Performance Period in
the number of PSUs that would have been actually earned due to the achievement
of the performance measures specified in Appendix A, assuming Grantee had
continued to be a Service Provider through the Settlement Date.
(d)    Death. Notwithstanding the foregoing, if Grantee ceases to be a Service
Provider prior to the Settlement Date as a result of Grantee’s death, Grantee’s
PSUs shall immediately become fully vested based on the Target number set forth
in “Number of PSUs in Award” in Section I.
(e)     Retirement. If Grantee ceases to be a Service Provider as a result of
Grantee’s Retirement, the Committee may, in its discretion, permit Grantee to
receive a pro-rata amount of PSUs, with the pro-rata amount determined in
accordance with subsection (b) of this Section II.A.6.
(f)    Change in Control. In the event of a Change in Control that occurs prior
to the Settlement Date, the PSUs will vest in accordance with this Section
II.A.6(f).
(1)    Notwithstanding anything set forth herein to the contrary, if at any time
before the Settlement Date or forfeiture of the PSUs, and while Grantee is
continuously a Service Provider, a Change in Control occurs, then the PSUs will
vest (except to the extent that a Replacement Award is provided to Grantee in
accordance with Section II.A.6(f)(2) to continue, replace or assume the PSUs
covered by this Agreement (the “Replaced Award”)) as follows: the number of PSUs
subject to this Award that shall become vested and non-forfeitable shall equal
(x) the Target number set forth in “Number of PSUs in Award” in Section I, less
(y) the number of PSUs that had already become vested as of the date of such
termination, but in no event may negative discretion be exercised with respect
to the number of PSUs vested. Any PSUs that are not earned and do not vest in
accordance with the foregoing sentence shall terminate and be forfeited.
(2)    For purposes of this Agreement, a “Replacement Award” means an award (A)
of the same type (e.g., performance stock units) as the Replaced Award, (B) that
has a value at least equal to the value of the Replaced Award, (C) that relates
to publicly traded equity securities of the Company or its successor in the
Change in Control or another entity that is affiliated with the Company or its
successor following the Change in Control, (D) if Grantee holding the Replaced
Award is subject to U.S. federal income tax under the Code, the tax consequences
of which to such Grantee under the Code are not less favorable to such Grantee
than the tax consequences of the Replaced Award, and (E) the other terms and
conditions of which are not less favorable to Grantee holding the Replaced Award
than the terms and conditions of the Replaced Award (including the provisions
that would apply in the event of a subsequent Change in Control). A Replacement
Award may be granted only to the extent it does not result in the Replaced Award
or Replacement Award failing to comply with or be exempt from Section 409A of
the Code. Without limiting the generality of the foregoing, the Replacement
Award may take the form of a continuation of the Replaced Award if the
requirements of the two preceding sentences are satisfied. The determination of
whether the conditions of this Section II.A.6(f)(2) are satisfied will be made
by the Committee, as constituted immediately before the Change in Control, in
its sole discretion.


3

--------------------------------------------------------------------------------




(3)    If, after receiving a Replacement Award, Grantee experiences a Qualifying
Termination with the Company or a Subsidiary (or any of their successors) (as
applicable, the “Successor”) within a period of two years after the Change in
Control and prior to the Settlement Date, the number of PSUs subject to this
Award that shall become vested and non-forfeitable shall equal (x) the Target
number set forth in “Number of PSUs in Award” in Section I, less (y) the number
of PSUs that had already become vested as of the date of such termination, but
in no event may negative discretion be exercised with respect to the number of
PSUs vested. Any PSUs that are not earned and do not vest in accordance with the
foregoing sentence shall terminate and be forfeited.
Any PSUs that are not earned and do not vest in accordance with this Section
II.A.6. shall terminate and be forfeited as of the date Grantee ceases to be a
Service Provider. However, in particular, this Award is subject to Section 18(c)
of the Plan.
7.    Determination of PSUs Earned and Vested; Settlement.
(a)General. Subject to Section II.A.7(b), upon the Committee’s certification of
achievement of the Performance Goals, and Grantee’s satisfaction of the vesting
requirements in Section II.A.1 and Section II.A.6 above, as applicable, this
Award shall be settled by issuing to Grantee the number of shares of Common
Stock determined pursuant to Appendix A (subject to pro-ration as described in
Section II.A.6, if applicable), and Grantee’s name shall be entered as the
shareholder of record on the books of the Company with respect to such shares.
This settlement shall occur on May 1, 2022 (the “Settlement Date”).
(b)Other Payment Events. Notwithstanding Section II.A.7(a), to the extent that
the PSUs are vested on the dates set forth below, payment with respect to the
PSUs will be made as follows:
(1)    to the extent the PSUs are vested as a result of Section II.A.6 (and have
not previously been settled) on the date of Grantee’s death, such vested PSUs
will be settled by issuing to Grantee one share of Common Stock for each such
vested PSU within 30 days of Grantee’s death, and Grantee’s name shall be
entered as the shareholder of record on the books of the Company with respect to
such shares; and


(2) to the extent the PSUs are vested as a result of Section II.A.6 (and have
not previously been settled) on the date of a Change in Control, such vested
PSUs will be settled by issuing to Grantee one share of Common Stock for each
such vested PSU within 30 days of the Change in Control, and Grantee’s name
shall be entered as the shareholder of record on the books of the Company with
respect to such shares; provided, however, that if such Change in Control would
not qualify as a permissible date of distribution under Section 409A(a)(2)(A) of
the Code, and the regulations thereunder, and where Section 409A of the Code
applies to such distribution, Grantee is entitled to receive the corresponding
payment on the date that would have otherwise applied pursuant to Sections
II.A.7(a) or II.A.7(b)(1) as though such Change in Control had not occurred.
(c)Any unearned PSUs at the end of the Performance Period, or if earlier, the
time of settlement, will be canceled and forfeited. In all circumstances, the
number of PSUs earned or vested will be rounded down to the nearest whole PSU,
unless otherwise determined by the Committee.
B.    Other Terms and Conditions.


4

--------------------------------------------------------------------------------




1.    Non-Transferability of Award. Except as described below, this Award and
the PSUs subject to this Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution. The terms of this Award are binding on the executors,
administrators, heirs, successors and assigns of Grantee.
2.    Withholding. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by Grantee under this Agreement, and the
amounts available to the Company for such withholding are insufficient, it shall
be a condition to the receipt of such payment or the realization of such benefit
that Grantee make arrangements satisfactory to the Company for payment of the
balance of such taxes or other amounts required to be withheld. If Grantee’s
benefit is to be received in the form of shares of Common Stock, then (a) if
Grantee is subject to Section 16 of the Exchange Act, Grantee may elect that (1)
the Company will withhold shares of Common Stock having a value equal to the
amount required to be withheld or (2) Grantee will pay to the Company an amount
in cash equal to the amount required to be withheld, and (b) if Grantee is not
subject to Section 16 of the Exchange Act, Grantee may elect that all or any
part of such withholding requirement be satisfied by the retention by the
Company of a portion of the Common Stock to be delivered to Grantee, by
delivering to the Company other Common Stock held by Grantee, or by tendering
sufficient funds in cash or cash equivalent to the Company. The shares of Common
Stock used for tax or other withholding will be valued at an amount equal to the
fair market value of such shares of Common Stock on the date the benefit is to
be included in Grantee’s income. In no event will the fair market value of the
shares of Common Stock to be withheld and/or delivered pursuant to this Section
II.B.2 to satisfy applicable withholding taxes or other amounts in connection
with the benefit exceed (x) the maximum amount that could be required to be
withheld or (y) if so determined by the Committee after the date hereof, the
minimum amount required to be withheld.
3.    Dispute Resolution. Grantee and the Company agree that any disagreement,
dispute, controversy, or claim arising out of or relating to this Agreement, its
interpretation, validity, or the alleged breach of this Agreement, will be
settled exclusively and, consistent with the procedures specified in this
Section II.B.3, irrespective of its magnitude, the amount in controversy, or the
nature of the relief sought, in accordance with the following:
(a)    Negotiation. Grantee and the Company will use their best efforts to
settle the dispute, claim, question or disagreement. To this effect, they will
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties.
(b)    Arbitration. If Grantee and the Company do not reach a solution within a
period of 30 days from the date on which the dispute, claim, disagreement, or
controversy arises, then, upon written notice by Grantee to the Company or the
Company to Grantee, all disputes, claims, questions, controversies, or
differences will be submitted to arbitration administered by the American
Arbitration Association (the “AAA”) in accordance with the provisions of its
Employment Arbitration Rules and Mediation Procedures (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The Company
will pay all of the reasonable fees, if any, and expenses of the arbitrator and
the


5

--------------------------------------------------------------------------------




arbitration, unless otherwise determined by the arbitrator. Each party to the
arbitration will be responsible for his/its respective attorneys’ fees or other
costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section II.B.3 survive the termination or expiration of
this Agreement, are binding on the Company’s and Grantee’s respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim described above, and may not be modified without
the consent of the Company. To the extent arbitration is required, no person
asserting a claim has the right to resort to any federal, state or local court
or administrative agency concerning the claim unless expressly provided by
federal statute, and the decision of the arbitrator is a complete defense to any
action or proceeding instituted in any tribunal or agency with respect to any
dispute, unless precluded by federal statute.
4.    Restrictive Covenants.
(a)Generally. The Company would not be providing PSUs or Common Stock to Grantee
without Grantee’s agreement to abide by the restrictive covenants described
herein. The provisions herein are appropriate in light of the position that
Grantee has with the Company and the relationships and confidential and trade
secret information that Grantee has been and will be exposed to because of
Grantee’s position. Notwithstanding anything herein to the contrary, if Grantee
is subject to the restrictive covenants set forth in Section 7 (or any successor
provision) of the TriMas Corporation Executive Severance/Change of Control
Policy (or any successor policy), then (1) such restrictive covenants, rather
than the restrictive covenants in this Section II.B.4, shall apply to Grantee,
and (2) Grantee’s violation of such restrictive covenants shall be treated as a
violation of the restrictive covenants in this Section II.B.4 for purposes of
this Agreement.
(b)Confidentiality. Recognizing Grantee’s fiduciary duties to the Company, as a
condition of this Agreement, Grantee agrees that he or she shall not, at any
time before or after termination of employment, in any fashion, form or manner,
either directly or indirectly, use, divulge, disclose or communicate, or cause
or permit any other person or entity to use, divulge, disclose or communicate,
to any person, firm, company or entity, in any manner whatsoever, any
Confidential Information (as defined below) of the Company except with the prior
written consent of the Board or to the extent specifically required to be
disclosed by applicable law. Grantee agrees to notify the


6

--------------------------------------------------------------------------------




Company as soon as reasonably possible after being subpoenaed or otherwise
requested by any third party to disclose any Confidential Information. This
Section II.B.4 shall not result in the forfeiture of PSUs or any clawback or
recoupment of the Award for the disclosure of a trade secret if that disclosure
(1) is made in confidence to a federal, state or local government official or to
an attorney for the sole purpose of reporting or investigating a suspected
violation of law or (2) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Nothing in this
Agreement is intended to conflict with 18 U.S.C. § 1833(b). Notwithstanding
anything in this Agreement to the contrary, nothing in this Agreement prevents
Grantee from providing, without prior notice to the Company, information to
governmental authorities regarding possible legal violations or otherwise
testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations, and for purpose of
clarity Grantee is not prohibited from providing information voluntarily to the
Securities and Exchange Commission pursuant to Section 21F of the Exchange Act.
(c)Covenants Against Competition and Solicitation. Grantee agrees that, while
Grantee is employed by the Company, and for 12 months thereafter, Grantee shall
not engage, either directly or indirectly, as a principal for Grantee’s own
account or jointly with others, or as a stockholder in any corporation or joint
stock association, or as a partner or member of a general or limited liability
entity, or as an employee, officer, director, agent, consultant or in any other
advisory capacity in any Competitive Business that designs, develops,
manufactures, distributes, sells or markets the type of products or services
sold, distributed or provided by the Company, during the one-year period prior
to the date of employment termination and with which Grantee was involved and/or
oversaw (the “Business”); provided that nothing herein shall prevent Grantee
from owning, directly or indirectly, not more than five percent of the
outstanding shares of, or any other equity interest in, any entity engaged in
the Business and listed or traded on a national securities exchange or in an
over-the-counter securities market.
Grantee further understands and agrees that during and within 12 months after
being employed by the Company, Grantee shall not directly or indirectly (1)
employ or solicit, or receive or accept the performance of services by, any
active employee of the Company who is employed primarily in connection with the
Business, except in connection with general, non-targeted recruitment efforts
such as advertisements and job listings, or directly or indirectly induce any
employee of the Company to leave the Company, or assist in any of the foregoing,
or (2) solicit business (relating to the Business) from; attempt to entice away
from the Company; or interfere with the Company’s relationship with any entity
that is a client or customer of the Company at the time of such solicitation,
enticement, or interference; or that was or was identified or solicited as a
client or customer of the Company during the time that Grantee performed
services for the Company, unless such entity shall have ceased to have been such
a customer for a period of at least six months as of the time of such
solicitation.
(d)Determination by the Board. Upon entering into this Agreement, Grantee
understands and agrees that a determination of the Board shall be final and
binding on the issue of whether Grantee’s actions are or will be in violation of
this Section II.B.4. Grantee may request in writing from the Board an advance
determination as to whether Grantee’s proposed actions will violate this Section
II.B.4.
(e)Certain Definitions. The following definitions shall apply solely with
respect to this Section II.B.4:
(1)    “Company” means (A) during the Grantee’s employment with the Company, the
Company and any and all direct and indirect subsidiary, parent, affiliated or
related companies of the Company for which the Grantee has worked or had
responsibility during


7

--------------------------------------------------------------------------------




the Grantee’s employment with the Company, and (B) after the Grantee’s
termination of employment with the Company, the Company and any and all direct
and indirect subsidiary, parent, affiliated or related companies of the Company
for which Grantee worked or had responsibility at the time of the Grantee’s
termination of employment and at any time during the one-year period prior to
such termination of employment.
(2)    “Competitive Business” means a person or entity that engages in any
business engaged in by the Company, and that does so in a geographic area in
which the Company engage(s) in that business, and “engages” includes actively
planning to engage in the business.
(3)    “Confidential Information” means trade secrets of the Company and all
other confidential or proprietary information that relates to any aspect of the
Company’s businesses that cannot freely and readily be obtained from sources
outside of the Company. Confidential Information is meant to encompass the
broadest enforceable definition of the Company’s intellectual property, and
includes but is not limited to: financial and business information; customer and
potential customer lists; customer contact information; pricing policies; vendor
lists and information; third-party agreements and relationships; contractual,
business, and financial information relating to the Company’s customers or other
third parties which the Company is obligated to hold in confidence and/or not
disclose; personnel, medical, compensation, and benefits information relating to
employees, former employees, and persons affiliated with the Company; systems,
login identifications and passwords, processes, methods, and policies; company
strategies and plans; databases, company data, and technologies related to the
Company’s business; and marketing and advertising materials which have not been
published. “Confidential Information” shall not include information that Grantee
can establish was already in the public domain at the time of disclosure through
no fault of Grantee.
(f)    Separate Covenants. Each of the covenants contained in this Section
II.B.4 are separate and distinct covenants of Grantee.
5.    Section 409A of the Code. To the extent applicable, it is intended that
this Agreement and the Plan comply with or be exempt from the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause this
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force or effect until amended to comply with or be exempt from Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Company without the consent of the
Grantee).
6.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on Grantee any right to continue as a Service Provider, or
interferes with or restricts in any way the rights of the Company or any
Subsidiary, which are hereby expressly reserved, to discharge Grantee at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written employment agreement between Grantee
and the Company or any Subsidiary.
7.    Effect on Other Benefits. In no event will the value, at any time, of the
PSUs or any other payment or right to payment under this Agreement be included
as compensation or earnings for purposes of any other compensation, retirement,
or benefit plan offered to employees of, or other Service Providers to, the
Company or any Subsidiary unless otherwise specifically provided for in such
plan.


8

--------------------------------------------------------------------------------




8.    Third-Party Beneficiaries. If Grantee is or was employed by a subsidiary
of the Company, then such subsidiary is intended to be a third-party beneficiary
of this Agreement and shall have the right to enforce this Agreement, including,
but not limited to, the provisions of Section II.B.4.
9.    Unfunded and Unsecured General Creditor. Grantee, as a holder of PSUs and
rights under this Agreement has no rights other than those of a general creditor
of the Company. The PSUs represent an unfunded and unsecured obligation of the
Company, subject to the terms and conditions of this Agreement and the Plan.
10.    Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.
11.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the PSUs and Grantee’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
12.    Nature of Grant. In accepting this Award, Grantee acknowledges that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time unless otherwise provided in the Plan or this Agreement;
(b)    the grant of this Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of awards, or benefits
in lieu of awards, even if awards have been granted repeatedly in the past,
(c)    all decisions with respect to future grants, if any, will be at the sole
discretion of the Committee;
(d)    Grantee is voluntarily participating in the Plan;
(e)    the PSUs and the Common Stock subject to the PSUs are an extraordinary
item that does not constitute compensation of any kind for services of any kind
rendered to the Company or Grantee’s employer, and which is outside the scope of
Grantee’s employment contract, if any;
(f)    the PSUs and the Common Stock subject to the PSUs are not intended to
replace any pension rights or compensation;
(g)    the future value of the underlying Common Stock is unknown and cannot be
predicted with certainty;
(h)    Awards and resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law;


9

--------------------------------------------------------------------------------




(i)    in consideration of the grant of the PSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the PSUs resulting from
termination of Grantee’s employment with the Company or Grantee’s employer (for
any reason whatsoever and whether or not in breach of local labor laws) and
Grantee irrevocably releases the Company and Grantee’s employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, Grantee shall be deemed
irrevocably to have waived any entitlement to pursue such claim; and
(j)    in the event Grantee ceases to be a Service Provider (whether or not in
breach of local labor laws), Grantee’s right to vest in the PSUs under the Plan,
if any, will terminate effective as of the date that Grantee is no longer a
Service Provider and will not be extended by any notice period mandated under
local law (e.g., active service would not include a period of “garden leave” or
similar period pursuant to local law); the Committee shall have the exclusive
discretion to determine when Grantee is no longer a Service Provider for
purposes of the PSUs.
13.    Non-U.S. Addendum. Notwithstanding any provisions in this Agreement, the
PSUs shall also be subject to the special terms and conditions set forth in the
Non-U.S. Addendum attached as Appendix C to this Agreement for Grantee’s
country. Moreover, if Grantee relocates to one of the countries included in the
Non-U.S. Addendum, the special terms and conditions for such country will apply
to Grantee to the extent the Company determines that the application of such
terms and conditions are necessary or advisable in order to comply with local
law or facilitate the administration of the Plan. The Non-U.S. Addendum attached
hereto as Appendix C constitutes part of this Agreement.
14.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (a) no amendment shall materially adversely affect the
rights of Grantee under this Agreement without Grantee’s written consent, and
(b) Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
Section 10D of the Exchange Act.
15.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.
16.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Delaware, notwithstanding conflict of law
provisions.
17.    Clawback Policy.
(a)Any shares of Common Stock issued to Grantee in settlement of the PSUs (plus
dividend equivalent payments) shall be subject to the terms of this Agreement
and the Company’s recoupment policy, if any, as in effect from time to time.
Further, notwithstanding anything in this Agreement to the contrary, Grantee
acknowledges and agrees that (a) this Agreement and this Award described herein
(and any settlement thereof) are subject to the terms and conditions of such
policy, or any other form of Company recoupment (or similar) policy (if any) as
may be in effect from time to time specifically to implement Section 10D of the
Exchange Act and any applicable rules or regulations promulgated thereunder
(including applicable rules and regulations of any national securities exchange
on which the Common Stock may be traded) (the “Compensation Recovery Policy”),
and (b) applicable provisions of this Agreement shall be deemed superseded by
and subject


10

--------------------------------------------------------------------------------




to the terms and conditions of the Compensation Recovery Policy from and after
the effective date thereof.
(b)Without limiting the foregoing, violation of Section II.B.4 of this Agreement
prior to the Settlement Date and thereafter, as determined by the Board, shall
result in the forfeiture of the PSUs, and clawback and recoupment of any shares
of Common Stock issued or transferred to Grantee in settlement of the PSUs (plus
dividend equivalent payments).
(Signature Page Follows)


11

--------------------------------------------------------------------------------






This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
TRIMAS CORPORATION
Dated as of: [grant date]
By:   /s/ Joshua A. Sherbin                        
Name: Joshua A. Sherbin
Title: Senior Vice President and General Counsel





GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN,
CONFERS ON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER
OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, NOR INTERFERES IN ANY WAY WITH
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR
NOTICE.
BY CLICKING THE “ACCEPT” BUTTON, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE
PLAN AND REPRESENTS THAT GRANTEE IS FAMILIAR WITH THE TERMS AND PROVISIONS OF
THE PLAN. GRANTEE ACCEPTS THIS PERFORMANCE-BASED RESTRICTED STOCK UNITS AWARD
SUBJECT TO ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE PLAN.
GRANTEE HAS REVIEWED THE PLAN AND THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE
AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR
INTERPRETATIONS OF THE COMMITTEE UPON ANY QUESTIONS ARISING UNDER THE PLAN OR
THIS AWARD.


12

--------------------------------------------------------------------------------






APPENDIX A
TO
PERFORMANCE STOCK UNITS AGREEMENT


PERFORMANCE GOALS FOR PSU AWARD


The actual number of PSUs earned by Grantee will be determined by the Committee
by May 1, 2022 following the end of the Performance Period (“Determination
Date”), using data as of, and including, December 31, 2021 under the rules
described below. Any PSUs not earned as of the Determination Date will be
canceled and forfeited.


1.    The actual number of shares of Common Stock delivered to Grantee in
settlement of the PSUs earned under this Agreement will be determined based on
actual performance results as described below, subject to Section II.A.1 of the
Agreement.


2.    The PSUs subject to this Award are earned based on the achievement of
specific performance measures over the Performance Period (i.e., January 1, 2019
through December 31, 2021) and determined on the Determination Date.


3.    50% of the Target PSUs will be earned based on the achievement of EPS CAGR
(the “EPS CAGR PSUs”), and 50% of the Target PSUs will be earned based on the
achievement of Relative Total Shareholder Return (“RTSR PSUs”).


4.    Definitions. For purposes hereof:


(A)
“EPS CAGR” means the cumulative average growth rate during the Performance
Period of the diluted earnings per share from continuing operations as reported
in the Company’s Income Statement within the applicable Form 10-Q and Form 10-K,
plus or minus special items that may occur from time-to-time that the Committee
believes should adjust the as-reported results for measurement of performance.



(B)
“Peer Group” means, of a benchmark group of 98 entities currently in the S&P
SmallCap 600 Capped Industrials index (the names of which are attached hereto as
Annex A), those entities that remain in the Peer Group as of the end of the
Performance Period after application of the Peer Group Adjustment Protocol.



(C)
“Peer Group Adjustment Protocol” means: (i) if an entity listed in Annex A files
for bankruptcy and/or liquidation, is operating under bankruptcy protection, or
is delisted from its primary stock exchange because it fails to meet the
exchange listing requirements, then such entity will remain in the Peer Group,
but RTSR for the Performance Period will be calculated as if such entity
achieved Total Shareholder Return placing it at the bottom (chronologically, if
more than one such entity) of the Peer Group; (ii) if, by the last day of the
Performance Period, an entity listed in Annex A has been acquired and/or is no
longer existing as a public company that is traded on its primary stock exchange
(other than for the reasons as described in subsection (i) above), then such
entity will not remain in the Peer Group and RTSR for the Performance Period
will be calculated as if such entity had never been a member of the Peer Group;
and (iii) except as otherwise described in subsection (i) and (ii) above, for
purposes of this performance goal, for each of the entities listed in Annex



i

--------------------------------------------------------------------------------





A, such entity shall be deemed to include any successor to all or substantially
all of the primary business of such entity at end of the Performance Period.


(D)
“Relative Total Shareholder Return” or “RTSR” means the percentile rank of the
Company’s Total Shareholder Return among the Total Shareholder Returns of all
members of the Peer Group, ranked in descending order, at the end of the
Performance Period.



(E)
“Total Shareholder Return” means, with respect to the Common Stock and the
common stock of each of the members of the Peer Group, a rate of return
reflecting stock price appreciation, plus the reinvestment of dividends in
additional shares of stock, from the beginning of the Performance Period through
the end of the Performance Period. For purposes of calculating Total Shareholder
Return for each of the Company and the members of the Peer Group, the beginning
stock price will be based on the average closing stock price for the 20 trading
days immediately preceding January 1, 2019 on the principal stock exchange on
which the stock is then traded and the ending stock price will be based on the
average closing stock price for the 20 trading days immediately preceding
January 1, 2022 on the principal stock exchange on which the stock then trades.



5.    EPS CAGR Performance Matrix. From 0% to 200% of the EPS CAGR PSUs will be
earned based on achievement of the EPS CAGR performance goal during the
Performance Period as follows:
EPS CAGR %
EPS CAGR PSUs Earned
4.5%
40.0%
5.0%
50.0%
5.5%
65.0%
6.0%
77.5.%
6.5%
90.0%
7.5%
100.0%
8.5%
120.0%
9.5%
140.0%
10.0%
160.0%
10.5%
180.0%
11.0%
200.0%

6.    Number of EPS CAGR PSUs Earned. Following the Performance Period, on the
Determination Date, the Committee shall determine whether and to what extent the
EPS CAGR performance goal has been satisfied for the Performance Period and
shall determine the number of EPS CAGR PSUs that shall become nonforfeitable
hereunder and under the Agreement on the basis of the following:


(A)
Below Threshold. If, upon the conclusion of the Performance Period, EPS CAGR for
the Performance Period falls below the lowest EPS CAGR level set forth in the
Performance Matrix, no EPS CAGR PSUs shall become nonforfeitable.



(B)
Threshold or Above. If, upon the conclusion of the Performance Period, EPS CAGR
for the Performance Period is exactly equal to one of the levels set forth in
the Performance Matrix, a percentage of the EPS CAGR PSUs equal to the
percentage set forth opposite such level in the Performance Matrix (rounded down
to the nearest whole number of PSUs) shall become



ii

--------------------------------------------------------------------------------





nonforfeitable. If, upon the conclusion of the Performance Period, EPS CAGR for
the Performance Period falls between two levels set forth in the Performance
Matrix, a percentage of the EPS CAGR PSUs shall become nonforfeitable based on
straight-line mathematical interpolation between the percentages applicable to
such levels (rounded down to the nearest whole number of PSUs).


7.    RTSR Performance Matrix. From 0% to 200% of the RTSR PSUs will be earned
based on achievement of the RTSR performance goal during the Performance Period
as follows:
Performance Level
Relative Total Shareholder Return
RTSR PSUs Earned
Threshold
Ranked below or at 25th percentile
0%
Above Threshold
Ranked at 35th percentile
50%
Target
Ranked at 50th percentile
100%
Intermediate
Ranked at 65th percentile
150%
Maximum
Ranked at or above 80th percentile
200%

8.    Number of RTSR PSUs Earned. Following the Performance Period, on the
Determination Date, the Committee shall determine whether and to what extent the
RTSR performance goal has been satisfied for the Performance Period and shall
determine the number of RTSR PSUs that shall become nonforfeitable hereunder and
under the Agreement on the basis of the following:


(A)
Threshold. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals or falls below the “Threshold” level, as set forth in
the Performance Matrix, no RTSR PSUs shall become nonforfeitable.



(B)
Between Threshold and Above Threshold. If, upon the conclusion of the
Performance Period, RTSR for the Performance Period exceeds the “Threshold”
level, but is less than the “Above Threshold” level, as set forth in the
Performance Matrix, a percentage between 0% and 50% (determined on the basis of
straight-line mathematical interpolation) of the RTSR PSUs (rounded down to the
nearest whole number of PSUs) shall become nonforfeitable.



(C)
Above Threshold. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the “Above Threshold” level, as set forth in the
Performance Matrix, 50% of the RTSR PSUs (rounded down to the nearest whole
number of PSUs) shall become nonforfeitable.



(D)
Between Above Threshold and Target. If, upon the conclusion of the Performance
Period, RTSR for the Performance Period exceeds the “Above Threshold” level, but
is less than the “Target” level, as set forth in the Performance Matrix, a
percentage between 50% and 100% (determined on the basis of straight-line
mathematical interpolation) of the RTSR PSUs (rounded down to the nearest whole
number of PSUs) shall become nonforfeitable.



(E)
Target. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the “Target” level, as set forth in the Performance
Matrix, 100% of the RTSR PSUs shall become nonforfeitable.



(F)
Between Target and Intermediate. If, upon the conclusion of the Performance
Period, RTSR for the Performance Period exceeds the “Target” level, but is less
than the “Intermediate”



iii

--------------------------------------------------------------------------------





level, as set forth in the Performance Matrix, a percentage between 100% and
150% (determined on the basis of straight-line mathematical interpolation) of
the RTSR PSUs (rounded down to the nearest whole number of PSUs) shall become
nonforfeitable.


(G)
Intermediate. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the “Intermediate” level, as set forth in the
Performance Matrix, 150% of the RTSR PSUs shall become nonforfeitable.



(H)
Between Intermediate and Maximum. If, upon the conclusion of the Performance
Period, RTSR for the Performance Period exceeds the “Intermediate” level, but is
less than the “Maximum” level, as set forth in the Performance Matrix, a
percentage between 150% and 200% (determined on the basis of straight-line
mathematical interpolation) of the RTSR PSUs (rounded down to the nearest whole
number of PSUs) shall become nonforfeitable.

    
(I)
Equals or Exceeds Maximum. If, upon the conclusion of the Performance Period,
RTSR for the Performance Period equals or exceeds the “Maximum” level, as set
forth in the Performance Matrix, 200% of the RTSR PSUs shall become
nonforfeitable.





iv

--------------------------------------------------------------------------------





ANNEX A
S&P SmallCap 600 Industrials (End of December 2018)
Company Name
Ticker
Company Name
Ticker
Company Name
Ticker
AAON, Inc.
AAON
Federal Signal.
FSS
Orion Group Holdings, Inc.
ORN
AAR Corp.
AIR
Forrester Research, Inc.
FORR
Patrick Industries, Inc.
PATK
ABM Industries.
ABM
Forward Air.
FWRD
PGT Innovations, Inc.
PGTI
Actuant Corporation.
ATU
Franklin Electric Co., Inc.
FELE
Powell Industries, Inc.
POWL
Aegion Corporation.
AEGN
FTI Consulting, Inc.
FCN
Proto Labs, Inc.
PRLB
Aerojet Rocketdyne Holdings, Inc.
AJRD
Gibraltar Industries, Inc.
ROCK
Quanex Building.
NX
AeroVironment, Inc.
AVAV
Griffon Corporation.
GFF
R.R. R.
RRD
Alamo Group Inc.
ALG
Harsco Corporation.
HSC
Raven Industries, Inc.
RAVN
Albany International Corp.
AIN
Hawaiian Holdings, Inc.
HA
Resources Connection, Inc.
RECN
Allegiant Travel.
ALGT
Heartland Express, Inc.
HTLD
Saia, Inc.
SAIA
American Woodmark.
AMWD
Heidrick & Struggles International, Inc.
HSII
Simpson Manufacturing Co., Inc.
SSD
Apogee Enterprises, Inc.
APOG
Hillenbrand, Inc.
HI
SkyWest, Inc.
SKYW
Applied Industrial Technologies, Inc.
AIT
Hub Group, Inc.
HUBG
SPX Corporation.
SPXC
ArcBest Corporation.
ARCB
Insteel Industries, Inc.
IIIN
SPX FLOW, Inc.
FLOW
Arcosa, Inc.
ACA
Interface, Inc.
TILE
Standex International.
SXI
Astec Industries, Inc.
ASTE
John Bean.
JBT
Team, Inc.
TISI
Atlas Air Worldwide Holdings, Inc.
AAWW
Kaman Corporation.
KAMN
Tennant Company.
TNC
Axon Enterprise, Inc.
AAXN
Kelly Services, Inc.
KELY.A
Tetra Tech, Inc.
TTEK
AZZ Inc.
AZZ
Korn Ferry.
KFY
The Greenbrier Companies, Inc.
GBX
Barnes Group Inc.
B
Lindsay Corporation.
LNN
Titan International, Inc.
TWI
Brady Corporation.
BRC
LSC Communications, Inc.
LKSD
Trex Company, Inc.
TREX
Briggs &.
BGG
Lydall, Inc.
LDL
Triumph Group, Inc.
TGI
Chart Industries, Inc.
GTLS
Marten Transport, Ltd.
MRTN
TrueBlue, Inc.
TBI
CIRCOR International, Inc.
CIR
Matson, Inc.
MATX
UniFirst Corporation.
UNF
Comfort Systems USA, Inc.
FIX
Matthews International.
MATW
Universal Forest Products, Inc.
UFPI
Cubic Corporation.
CUB
Mercury Systems, Inc.
MRCY
US Ecology, Inc.
ECOL
DXP Enterprises, Inc.
DXPE
Mobile Mini, Inc.
MINI
Veritiv Corporation.
VRTV
Echo Global Logistics, Inc.
ECHO
Moog Inc.
MOG.A
Viad Corp.
VVI
Encore Wire.
WIRE
Mueller Industries, Inc.
MLI
Vicor Corporation.
VICR
EnPro Industries, Inc.
NPO
Multi-Color Color.
LABL
Wabash National.
WNC
ESCO Technologies Inc.
ESE
MYR Group Inc.
MYRG
WageWorks, Inc.
WAGE
Essendant Inc.
ESND
National Presto Industries, Inc.
NPK
Watts Water Technologies, Inc.
WTS
Exponent, Inc.
EXPO
Navigant Consulting, Inc.
NCI
 
 









v

--------------------------------------------------------------------------------





APPENDIX B
TO
PERFORMANCE STOCK UNITS AGREEMENT


GLOSSARY


For purposes of this Agreement:


“Cause” means (a) Grantee’s conviction of or plea of guilty or nolo contendere
to a crime constituting a felony under the laws of the United States or any
State thereof or any other jurisdiction in which the Company or its Subsidiaries
conduct business; (b) Grantee’s willful misconduct in the performance of his or
her duties to the Company or its Subsidiaries and failure to cure such breach
within thirty (30) days following written notice thereof from the Company; (c)
Grantee’s willful failure or refusal to follow directions from the Board (or
direct reporting executive) and failure to cure such breach within thirty (30)
days following written notice thereof from the Board; or (d) Grantee’s breach of
fiduciary duty to the Company or its Subsidiaries for personal profit. Any
failure by the Company or a Subsidiary of the Company to notify Grantee after
the first occurrence of an event constituting Cause shall not preclude any
subsequent occurrences of such event (or a similar event) from constituting
Cause.


“Disability” (and similar terms) means Grantee’s physical or mental condition
resulting from any medically determinable physical or mental impairment that
renders Grantee incapable of engaging in any substantial gainful employment and
that can be expected to result in death or that has lasted or can be expected to
last for a continuous period of not less than 365 days. Notwithstanding the
foregoing, Grantee shall not be deemed to be Disabled as a result of any
condition that:


(a)
was contracted, suffered, or incurred while Grantee was engaged in, or resulted
from Grantee having engaged in, a felonious activity;



(b)
resulted from an intentionally self-inflicted injury or an addiction to drugs,
alcohol, or substances which are not administered under the direction of a
licensed physician as part of a medical treatment plan; or



(c)
resulted from service in the Armed Forces of the United States for which Grantee
received or is receiving a disability benefit or pension from the United States,
or from service in the armed forces of any other country irrespective of any
disability benefit or pension.



The Disability of Grantee and the date on which Grantee ceases to be a Service
Provider by reason of Disability shall be determined by the Committee, in
accordance with uniform principles consistently applied, on the basis of such
evidence as the Committee and the Company deem necessary and desirable, and its
good faith determination shall be conclusive for all purposes of the Plan. The
Committee or the Company shall have the right to require Grantee to submit to an
examination by a physician or physicians and to submit to such reexaminations as
the Committee or the Company shall require in order to make a determination
concerning Grantee’s physical or mental condition; provided, however, that
Grantee may not be required to undergo a medical examination more often than
once each 180 days. If Grantee engages in any occupation or employment (except
for rehabilitation as determined by the Committee) for remuneration or profit,
which activity would be inconsistent with the finding of Disability, or if the
Committee, on the recommendation of the Company, determines on the basis of a
medical examination that Grantee no longer has a Disability, or if Grantee
refuses


vi

--------------------------------------------------------------------------------





to submit to any medical examination properly requested by the Committee or the
Company, then in any such event Grantee shall be deemed to have recovered from
such Disability.


“Good Reason” means:


(a)
A material and permanent diminution in Grantee’s duties or responsibilities;

(b)
A material reduction in the aggregate value of base salary and bonus opportunity
provided to Grantee by the Company; or

(c)
A permanent reassignment of Grantee to another primary office more than 50 miles
from the current office location.

Grantee must notify the Company of Grantee’s intention to invoke termination for
Good Reason within 90 days after Grantee has knowledge of such event and provide
the Company 30 days’ opportunity for cure, and Grantee must actually terminate
Grantee’s employment with the Company prior to the 365th day following such
occurrence or such event shall not constitute Good Reason. Grantee may not
invoke termination for Good Reason if Cause exists or Grantee has violated
Section II.B.4 of the Agreement at the time of such termination.


“Qualifying Termination” means a termination of Grantee’s status as a Service
Provider with the Company or a Subsidiary (a) for any reason other than:


(i)    death;
(ii)    Disability; or
(iii)    Cause; or
(iv)    by Grantee without Good Reason.


“Retirement” means termination of Grantee’s status as a Service Provider with
the consent of the Committee after attaining age 55 and five years of service
with the Company and its Subsidiaries.


“Service Provider” means an individual actively providing services to the
Company or a Subsidiary.




vii

--------------------------------------------------------------------------------





APPENDIX C
TO
PERFORMANCE STOCK UNIT AGREEMENT


NON-U.S. ADDENDUM


Additional Terms and Conditions for Equity Grants Under the TriMas Corporation
2017 Equity and Incentive Compensation Plan, as amended


Terms and Conditions


This Addendum includes additional terms and conditions that govern the
performance-based Restricted Stock Units (“PSUs”) granted to you under the
TriMas Corporation 2017 Equity and Incentive Compensation Plan (referred to as
the “Plan”) if you reside in the United Kingdom. Certain capitalized terms used
but not defined in this Addendum have the meanings set forth in the Plan and/or
your award agreement (the “Agreement”) that relates to your award. By accepting
your award, you agree to be bound by the terms and conditions contained in the
paragraphs below in addition to the terms of the Plan, the Agreement, and the
terms of any other document that may apply to you and your award.




UNITED KINGDOM


Terms and Conditions


FSMA. This Addendum amends those provisions of the Plan, pursuant to Section 14
of the Plan, which are required to be amended in order for awards made under the
Plan, and communications concerning those awards, to be exempt from provisions
of the United Kingdom Financial Services and Markets Act 2000 (the “FSMA”) as a
sub-plan of the Plan. Any PSUs to which this Addendum applies shall apply solely
to Service Providers who are key employees of the Company, or a Subsidiary that
is a member of the same group as the Company, who are residents of, and provide
services in, the United Kingdom. For purposes of this Addendum, the term “group”
in relation to the Company shall bear the meaning given to such term in section
421 of the FSMA.


Disability. For purposes of the Agreement, the definition of “Disability” in
Appendix B hereto shall be qualified by the inclusion of the following phrase
after the word “means”: “, subject to and in compliance with the requirements of
laws of the United Kingdom,”.


Retirement. For purposes of the Agreement and notwithstanding the definition of
“Retirement” in Appendix B hereto, “Retirement” shall mean the termination of
Grantee’s services with the Company or a Subsidiary in circumstances reasonably
determined by the Committee to constitute retirement.


Dividend Equivalent Rights. Section II.A.3 of the Agreement is hereby amended in
its entirety to read as follows:


“Grantee shall be notionally credited with cash per PSU equal to the amount of
each cash dividend paid by the Company (if any) to holders of Common Stock
generally with a record date occurring on or after the Date of Grant and prior
to the time when the PSUs are earned and/or vest and are settled in accordance
with Section II.A.7 hereof. Any amounts notionally credited pursuant to the
immediately preceding sentence shall be subject to the same applicable terms and
conditions


viii

--------------------------------------------------------------------------------





(including earning, vesting, payment, and forfeitability) as apply to the PSUs
based on which the dividend equivalents were notionally credited, and such
amounts shall be paid in Common Stock at the same time as the PSUs to which they
relate. The number of shares so paid shall be rounded down to the nearest whole
number and shall be determined by dividing the amounts so notionally credited by
the Market Value per Share on the payment date. Notwithstanding the foregoing
provisions of this Section II.A.3, Grantee shall not be entitled to the cash
notionally credited at any time to the PSUs (or the Common Stock representing
the same, as the case may be) either legally or beneficially unless and until
Grantee becomes entitled to receive the actual Common Stock in respect of this
Award pursuant to Section II.A.7 of this Agreement.”
Non-Transferability of Award. Section II.B.1 of the Agreement is hereby amended
in its entirety to read as follows:


“Except as described below, this Award and the PSUs subject to this Award may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution provided
that the persons to whom rights under PSUs may be transferred shall be limited
to Grantee’s children and step-children under the age of eighteen, spouses and
surviving spouses and civil partners (within the meaning of the United Kingdom
Civil Partnerships Act 2004) and surviving civil partners. This Award shall
lapse and any unvested PSUs subject to this Award shall be forfeited if a
bankruptcy order is made in respect of Grantee.”


Withholding. Section II.B.2 of the Agreement is hereby amended in its entirety
to read as follows:


“Grantee hereby indemnifies the Company, Grantee’s employer or any other person
in respect of:


(i)
any amount of income tax for which the Company, Grantee’s employer or any other
person is obliged to account under the Pay-As-You-Earn system and any amounts of
employee’s national insurance contributions arising from the earning and/or
vesting of this Award (or which would not otherwise have arisen but for the
grant of this Award to Grantee); and



(ii)
any amount of income tax for which the Company, Grantee’s employer or any other
person is obliged to account under the Pay-As-You-Earn system and any amounts of
employee’s national insurance contributions arising in respect of, or in
connection with the holding or disposal by Grantee of the shares of Common Stock
acquired pursuant to this Award or the conversion of such shares of Common Stock
into securities of another description whilst such shares of Common Stock are
held by Grantee,

 
and in pursuance of such indemnity, Grantee hereby agrees that he or she shall
pay to the Company (or to such other entity as directed by it) such amount as
shall be notified to Grantee by the Company as being due on any occasion under
such indemnity, within seven days after being so notified. To the extent that
Grantee fails to pay any amount so notified to him or her by the Company within
seven days after such notification, Grantee hereby agrees that the Company may
withhold, or procure the withholding, from any salary, wages, payment or
payments due to Grantee from the Company or Grantee’s employer an amount which
is equal to the amount notified to Grantee, sell or procure the sale of
sufficient of the shares of Common Stock acquired by Grantee pursuant to this
Award on behalf of Grantee to produce a sum


ix

--------------------------------------------------------------------------------





which after any costs of sale is sufficient to discharge the amount so notified
to Grantee and retain such sum or make such other arrangements, by which Grantee
hereby agrees to be bound, so as to ensure that the amount notified to Grantee
is discharged in full. The Company will not be obliged to deliver any shares of
Common Stock to Grantee pursuant to this Award, if Grantee fails to comply with
his or her obligations under the foregoing provisions of this Section II.B.2 and
Grantee shall not be entitled to receive the delivery of such shares of Common
Stock.


It is a further condition of delivery of any shares of Common Stock pursuant to
the vesting of this Award that Grantee will, if required to do so by the
Company, enter into a joint election under section 431(1) of the Income Tax
(Earnings and Pensions) Act 2003 of the United Kingdom (“ITEPA”), the effect of
which is that the Common Stock will be treated as if they were not restricted
securities and that sections 425 to 430 of ITEPA will not apply to those
shares.”


Restrictive Covenants. Section II.B.4(c) is hereby amended in its entirety to
read as follows:


“(c)    Covenants Against Competition and Solicitation. Each of the restrictions
set out in this Section II.B.4(c) constitutes an entirely separate, severable
and independent obligation of Grantee. They are entered into in order to
safeguard the legitimate business interests of the Company and particularly the
goodwill of the Company in connection with its clients, suppliers and employees.
Each separate restriction applies whether Grantee undertakes the activity in
question directly or indirectly through a third party and whether it is
undertaken on his own behalf or on behalf of, or in conjunction with, any firm,
company or person.
Grantee covenants that Grantee will not for the Restricted Period:
(i)
entice or solicit or endeavour to entice or solicit away from the Company or any
Group Company any Relevant Employee;

(ii)
employ or otherwise engage or otherwise facilitate the employment or engagement
of any Relevant Employee;

(iii)
solicit or endeavour to supply Restricted Goods or Services to any Relevant
Customer;

(iv)
supply or be involved with the supply of Restricted Goods or Services to any
Relevant Customer;

(v)
have any business dealings with any Relevant Customer on behalf of a Relevant
Business;

(vi)
carry on or be concerned as a principal or agent in any Relevant Business within
the Restricted Area;

(vii)
carry on or be concerned as a partner or member in any Relevant Business within
the Restricted Area;

(viii)
be employed or engaged as a worker in any Relevant Business that operates or
seeks to operate within the Restricted Area;



x

--------------------------------------------------------------------------------





(ix)
be engaged as a consultant (directly or through another entity) or adviser to
any Relevant Business within the Restricted Area;

(x)
carry on or be concerned as a director of any Relevant Business within the
Restricted Area;

(xi)
hold a material financial interest in any Relevant Business within the
Restricted Area;

(xii)
hold a shareholding in any Relevant Business within the Restricted Area,
disregarding any financial interest of a person in securities which are listed
or dealt in on any Recognised Stock Exchange if that person, Grantee and any
person connected with Grantee are interested in securities which amount to less
than five per cent of the issued securities of that class and which, in all
circumstances, carry less than five per cent of the voting rights (if any)
attaching to the issued securities of that class; and

(xiii)
be a person with significant control (under part 21A of the United Kingdom
Companies Act 2006) in any Relevant Business within the Restricted Area.

The restrictions in above only apply in respect of business activities which
compete or seek to compete with the Company and nothing in these provisions
seeks to prevent Grantee in connection with activities which do not compete with
the Company.
While the restrictions above are considered by Grantee and the Company to be
reasonable in all the circumstances, it is recognized that such restrictions may
fail for unforeseen reasons and, it is therefore agreed that if any of the
restrictions are held to be void, but would be valid if part of the wording were
deleted or if the periods (if any) specified were reduced or the areas dealt
with reduced in scope, such restrictions shall apply with such modifications as
may be necessary to make them valid and effective.”
Definitions. Section II.B.4(e) is hereby amended in its entirety to read as
follows:
   
“(1) “Company” means (A) during the Grantee’s employment with the Company, the
Company and any and all direct and indirect subsidiary, parent, affiliated or
related companies of the Company for which the Grantee has worked or had
responsibility during the Grantee’s employment with the Company, and (B) after
the Grantee’s termination of employment with the Company, the Company and any
and all direct and indirect subsidiary, parent, affiliated or related companies
of the Company for which Grantee worked or had responsibility at the time of the
Grantee’s termination of employment and at any time during the one-year period
prior to such termination of employment.
(2) “Competitive Business” means a person or entity that engages in any business
engaged in by the Company, and that does so in a geographic area in which the
Company engage(s) in that business, and “engages” includes actively planning to
engage in the business.
(3)    “Confidential Information” means trade secrets of the Company and all
other confidential or proprietary information that relates to any aspect of the
Company’s businesses that cannot freely and readily be obtained from sources
outside of the Company. Confidential Information is meant to encompass the
broadest enforceable


xi

--------------------------------------------------------------------------------





definition of the Company’s intellectual property, and includes but is not
limited to: financial and business information; customer and potential customer
lists; customer contact information; pricing policies; vendor lists and
information; third-party agreements and relationships; contractual, business,
and financial information relating to the Company’s customers or other third
parties which the Company is obligated to hold in confidence and/or not
disclose; personnel, medical, compensation, and benefits information relating to
employees, former employees, and persons affiliated with the Company; systems,
login identifications and passwords, processes, methods, and policies; company
strategies and plans; databases, company data, and technologies related to the
Company’s business; and marketing and advertising materials which have not been
published. “Confidential Information” shall not include information that Grantee
can establish was already in the public domain at the time of disclosure through
no fault of Grantee.
(4)    “Restricted Area” means the United Kingdom and any other country in the
world where, on the Relevant Date, the Company carries on a Relevant Business
and with which Grantee had material involvement during the 12 months prior to
the Relevant Date.
(5)    “Relevant Business” means any business or part of a business involving
the supply of Restricted Goods or Services.
(6)    “Relevant Customer” means a person, firm or company who in the twelve
months immediately before the Relevant Date conducted a business relationship
(including, without limitation, the provision of services and the negotiation
for the same) with the Company and with whom Grantee had significant contact in
the course of Grantee’s employment with the Company.
(7)    “Relevant Date” means the earlier of (x) the date of termination of
Grantee’s employment, and (y) the start of any period of garden leave or
exclusion under Grantee’s contract of employment with the Company.
(8)    “Relevant Employee” means any senior employee who has significant
customer or client contact, or valuable technical skills, and with whom Grantee
has had significant contact during the course of his employment with the
Company.
(9)    “Restricted Goods or Services” means products for customers in the
consumer products, aerospace, industrial, petrochemical, refinery and oil and
gas end markets, and the design, manufacture and marketing thereof.
(10)    “Restricted Period” means: (x) for restrictions set forth in clauses (i)
to (v) of Section II.B.4(c), during Grantee’s employment and for a period of
twelve months after the Relevant Date; and (y) for restrictions set forth in
clauses (vi) to (xiii) of Section II.B.4(c), during Grantee’s employment and for
a period of nine months after the Relevant Date.”
Data Privacy. A new Section II.B.18 is added to the Agreement to read as
follows:


The Company and Rieke Packaging Systems Limited (the “Grantee’s Employer”),
(together the “Relevant TriMas Companies”) will process the Grantee’s personal
data in connection


xii

--------------------------------------------------------------------------------





with the Plan. For the purposes of data protection legislation, the Relevant
TriMas Companies will each act as controller in relation to such personal data.
Categories of Personal Data
The categories of personal data that we will process in connection with the Plan
are the Grantee’s:
•
name;

•
date of birth;

•
job title;

•
home address (and, if different, mailing address) and postal code;

•
telephone number;

•
social insurance, national insurance, US taxpayer and/or foreign tax
identification number;

•
salary;

•
country of citizenship and nationality;

•
any Common Stock or directorships held in any of the Relevant TriMas Companies;

•
details of all awards or any other entitlement to Common Stock awarded,
cancelled, exercised, vested, unvested or outstanding in Grantee’s favour; and

•
reference number (where relevant to link the Grantee’s benefits under the Plan
to other documentation issued to or from the US Department of the Treasury
Internal Revenue Service).

The processing of the personal data set out above is mandatory in order for the
Relevant TriMas Companies to provide and administer the Plan.
Purposes of Processing Personal Data
The Relevant TriMas Companies will process the Grantee’s personal data for the
purposes of:
•
administering and maintaining the Plan relating to the Grantee and records
associated with the Plan (including maintaining a database of Participants in
the Plan);

•
providing information to (i) trustees of any employee benefit trust or (ii) the
third party administrators involved directly or indirectly in the operation of
the Plan (as set out in the “Sharing Personal Data with Third Parties” section
below);

•
providing information relating to Grantee in connection with the operation of
the Plan to HM Revenue and Customs in the United Kingdom as required by law;

•
to enable any potential purchasers of the business and/or assets of any of the
Relevant TriMas Companies and/or their Subsidiaries to (i) complete due
diligence on, and value, the business and/or assets; and (ii) use such personal
data for the operation of their business;



xiii

--------------------------------------------------------------------------------





•
obtaining legal and other professional advice; and

•
establishing, exercising or defending legal rights.

Legal Basis for Processing Personal Data
The processing of the Grantee’s personal data:
•
in relation to the information provided to HM Revenue and Customs in the United
Kingdom and the Department of the Treasury Internal Revenue Service in the
United States of America, is necessary for compliance with a legal obligation to
which the Relevant TriMas Companies are subject;

•
in relation to (i) obtaining legal and other professional advice; and (ii)
establishing, exercising or defending legal rights, is pursuant to the Relevant
TriMas Companies’ legitimate interests of commencing and/or handling any legal
proceedings (including prospective legal proceedings), for obtaining legal
advice or for establishing, exercising or defending legal rights;

•
in respect of all other personal data set out above, is necessary for the
performance of the Performance Stock Units Agreement between the Grantee and
TriMas Corporation.

The Relevant TriMas Companies will also process the Grantee’s personal data as
necessary to comply with any legal obligations to which the Relevant TriMas
Companies are subject.
Sharing Personal Data with Third Parties
The Grantee’s personal details as set out above will be transferred between the
Grantee’s Employer and the Company in order to administer and maintain the Plan
and records associated with the Plan.
The Company is based in the United States of America which is not designated by
the European Commission as providing an adequate level of protection for
personal data. As such, the Grantee’s Employer and the Company have entered into
a data transfer agreement governed by standard data protection clauses adopted
by the Commission to safeguard personal data in respect of these transfers. The
Grantee can obtain a copy of this data transfer agreement by contacting the
TriMas Corporate Benefits Group at 248-631-5450 or 38505 Woodward Avenue, Suite
200, Bloomfield Hills, Michigan 48304. 
The Relevant TriMas Companies will also share the Grantee’s personal data with
National Financial Services LLC, Fidelity Stock Plan Services LLC and Fidelity
Brokerage Services LLC (part of the FMR LLC group of companies) which are based
in the United States of America. The Company has entered into a data transfer
agreement governed by standard data protection clauses adopted by the Commission
to safeguard personal data in respect of these transfers. The Grantee can obtain
a copy of this data transfer agreement by either, (1) contacting your local
human resources representative, (2) contacting Fidelity Stock Plan Services by
calling 1-800-544-9354 (Domestic) or 1-800-544-0275 (International), and (3) by
logging into Grantee’s Fidelity account at www.netbenefits.fidelity.com and
visiting the Plan & Grant Documents section of the Grantee’s account. 
In the event that the Relevant TriMas Companies sell any part(s) of their
business and/or assets, they will also disclose the Grantee’s personal data to
actual or potential purchasers of


xiv

--------------------------------------------------------------------------------





parts of its business or assets, and their respective advisers and insurers for
the potential purchaser’s legitimate interests of:
•
enabling potential purchasers to complete due diligence on, and value, the
business and/or assets;

•
transferring the personal data in connection with any relevant sale and the
transfer of the Relevant TriMas Company’s contractual rights and/or obligations;
and

•
the use of such personal data by a purchaser for the operation of its business.

The Relevant TriMas Companies will also share the Grantee’s personal data with:
•
its professional advisors, auditors, service providers;

•
HM Revenue and Customs in the United Kingdom and the Department of the Treasury
Internal Revenue Service in the United States of America and other regulators,
and governmental and law enforcement agencies; and

•
third parties if it is under a duty to disclose or share the Grantee’s personal
data in order to comply with any laws, regulations or good governance
obligations, or in order to enforce or to protect its rights, property or
safety, or that of its customers or other persons with whom it has a business
relationship.

Retention of Personal Data
The Relevant TriMas Companies will retain the Grantee’s personal data for the
duration of the Plan and for a further period of eight years after the Grantee
ceases to be a member of the Plan.
The Relevant TriMas Companies will retain the Grantee’s personal data for longer
than the period specified above if required by law, to defend or exercise legal
rights (such as defending legal claims) or to comply with regulatory
obligations.
The Grantee’s Rights
In order to control the use of their personal data, each Grantee has the
following controls over their personal data:
•
Each Grantee may request access to or copies of the personal data that the
Relevant TriMas Companies hold about them by contacting their local human
resources representative;

•
If the Grantee believes that any information the Relevant TriMas Companies hold
about them is incorrect or incomplete, the Grantee should contact their local
human resources representative as soon as possible. The Relevant TriMas
Companies will take steps to seek to correct or update any information if they
are satisfied that the information they hold is inaccurate. In certain
circumstances, the Grantee may also request that the Relevant TriMas Companies
restrict their processing;

•
Each grantee may request that their personal data be deleted where it is no
longer necessary for the purposes for which it is being processed and provided
there is no other lawful basis for which the Relevant TriMas Companies may
continue to process



xv

--------------------------------------------------------------------------------





such personal data. The Grantee can exercise this right by contacting their
local human resources representative;
•
If the Relevant TriMas Companies are processing the Grantee’s personal data to
meet their legitimate interests (as set out above), the Grantee may object to
the processing of their personal information by the Relevant TriMas Companies.
If the Relevant TriMas Companies are unable to demonstrate their legitimate
grounds for that processing, they will no longer process the Grantee’s personal
information for those purposes;

•
Where the Grantee has provided the Relevant TriMas Companies with their personal
data that the Relevant TriMas Companies process using automated means, the
Grantee may be entitled to a copy of that personal data in a structured,
commonly-used and machine readable format. The Grantee can exercise this right
by contacting their local human resources representative.

The Grantee should contact their local human resources representative in
relation to any concerns about how their personal data is processed and the
Relevant TriMas Companies will try to resolve the Grantee’s concerns. However,
if the Grantee considers that the Relevant TriMas Companies is in breach of its
obligations under data protection laws, the Grantee may lodge a complaint with
the Information Commissioner’s Office in the United Kingdom (such as by
accessing https://ico.org.uk/concerns/).”
Loss of Office or Employment. A new Section II.B.19 is added to the Agreement to
read as follows:


“In no circumstances shall Grantee, on ceasing to hold the office or employment
by virtue of which he has been granted this Award, be entitled to any
compensation for any loss of any right or benefit or prospective right or
benefit under this Award or the Plan which he might otherwise have enjoyed
whether such compensation is claimed by way of damages for wrongful dismissal or
other breach of contract or by way of compensation for loss of office or
otherwise.”




xvi